Form of Legal Opinion , Calvert Variable Products, Inc. behalf of Calvert VP Inflation Protected Plus Portfolio 4550 Montgomery Avenue Bethesda, Maryland 20814 Calvert Variable Products, Inc. on behalf of Calvert VP Investment Grade Bond Index Portfolio 4550 Montgomery Avenue Bethesda, Maryland 20814 Re: Acquisition of Assets of Calvert VP Inflation Protected Plus Portfolio Ladies and Gentlemen: You have asked for our opinion as to certain Federal income tax consequences of the transaction described below. Parties to the Transaction Calvert VP Inflation Protected Plus Portfolio (“Target Fund”) is a series of Calvert Variable Products, Inc., a Maryland corporation (the “Corporation”). Calvert VP Investment Grade Bond Index Portfolio (“Acquiring Fund”) is also a series of the Corporation. Description of Proposed Transaction In the proposed transaction (the “Reorganization”), Acquiring Fund will acquire all of the assets of Target Fund in exchange for shares of Acquiring Fund of equivalent value and the assumption of the liabilities of Target Fund.
